 In the Matter of LEGER MILLCOMPANY, NELSON GRAINCOMPANYBRANCH,1 EMPLOYERandLOCAL UNION No. 886, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERSOF AMERICA, AFL, PETITIONERCase No. 16-RC-384.-Decided July 26,1919DECISIONANDDIRECTION OF . ELECTIONUpon a petition duly filed, a hearing was held before Charles Y.Latimer, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all truck drivers, ware-housemen, elevator men, and working foremen of the Employer at itsNelson Grain Company Branch, excluding office employees, salesmen,and supervisory employees.The Employer is in substantial accordwith respect to the general composition of the appropriate unit, butmaintains that the warehouse foreman and the elevator foreman,both of whom the Petitioner would include, should be excluded assupervisors.At its Nelson Grain Company Branch, the Employer is engaged inthe sale and distribution of feed, and the sale, processing, and.distribu-tion of seeds.The personnel consists of a manager, a bookkeeper, a1 The name of the Employerappears as amended at the hearing.85 N. L. R. B., No. 67.382 LEGER MILL COMPANY383salesman (all of whom are excluded from the unit by agreement of theparties), three truck drivers, a warehouseman, and the two employeesin dispute.The elevator foreman is in charge of the grain elevator and alsooccasionally works in the warehouse and loads trucks.He spends themajority of his time working with his hands.He has no other regularemployee working under him, but during the peak season 2 usuallythree additional men are put to work in the elevator. In most cases,these employees have been temporarily transferred from other depart-ments.The Employer's representatives testified that the elevatorforeman has authority effectively to recommend the hiring and dis-charge of these extra hands, but admitted that he had never exercisedthis authority.The elevator foreman, on the other hand, testifiedthat he had never been told that he had authority to hire and dischargeemployees.As the elevator foreman, for more than 9 months of theyear, has no regular employees under his supervision, we find that heis not a supervisor within the meaning of the Act, and we shall there-fore include him in the unit .3The warehouse foreman supervises all of the work done in the ware-house.He spends the majority of his time working with his hands.In the absence of the manager, the warehouse foreman is in charge ofthe plant.He has one regular employee working under him through-out the year.During the peak season in the fall and early spring,additional warehousemen (usually about three) are hired to help inthe warehouse. The Employer's representatives testified that the ware-house foreman has authority effectively to recommend the hiring anddischarge of men working under him.The warehouse foreman admit-ted that he had been appraised of his authority.Moreover, it appearsthat, on his recommendation, his brother-in-law has been hired occa-sionally for part-time work. In view of the fact that he has at leastone employee subject to his supervision at all times, and in view of theextent of his authority, we are of the opinion that the warehouse fore-man is a supervisor within the meaning of the Act.Accordingly, weshall exclude him from the unit.We find that all truck drivers, warehousemen, and elevator menemployed by the Employer at its Nelson Grain Company Branch,excluding office employees, salesmen, and supervisors as defined in theAct,S constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.2 The peak season for wheat in the Employer's plant is from the middle of June to approx-imately August 1.6Matter of Manganese Ore Company,54 N. L. R. B. 1192,at page 1210.4Including the elevator foreman.6Including the warehouse foreman. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes.of collective bargaining with the Employer,an election by,secret ballot shall be conducted as early as possible,but not later than.30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this case washeard,and subject to Sections 203.61 and 203.62 of National Labor Re-lations Board Rules and Regulations,among the employees in the unit.found appropriate in paragraph numbered 4, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction of Election,including employees who did not work dur-ing, said pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quit,or been discharged for cause and have not been rehired or reinstatedprior to the date of the election,and also excluding employees onstrike who are not entitled to reinstatement,to determine whether ornot they desire to be represented,for purposes of collective bargaining,by Local Union No. S86, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, AFL.